DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach application’s limitation whether viewed alone or in combination with one another regarding wherein the random test inputs include a portion of blocked aggregate strings and a portion of unblocked aggregate strings, wherein the combining inputs and input tuples are pattern-based string generation, and wherein a probability of each pattern of the input tuple appearing in the random test inputs is modeled as a binomial random variable, where the pattern is constructed using the tokens that constitute the pattern with a randomly generated text and a substring based on the pattern is generated by padding before, in between, and after two tokens in the pattern with random characters.
 Tripp et al. (US-PGPUB-NO: 2015/0095893 A1) teaches optimizing test data payload selection for testing computer software that employ data sanitizers and data validators.
 Grealish et al. (US-PGPUB-NO: 2018/0121271 A1) teaches correlating errors to processing steps and data records to facilitate understanding of the errors.
 Navlakha et al. (US-PGPUB-NO: 2019/0171665 A1) teaches image similarity search technologies implemented via hashes with expanded dimensionality and sparsification. 
 Yu et al. (US-PGPUB-NO: 2010/0205588 A1) teaches data-parallel portions of a sequential program that is written by a developer in a high-level language to translate into a distributed execution plan.
Fatemi et al. (Randomized Recovery for Boolean Compressed Sensing, October 2013) teaches recovering a small number of defective items in a large set from a few collective binary tests. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193